MEMORANDUM ***
Gloria Sainz appeals the district court’s judgment affirming the Commissioner of Social Security’s denial of her application for disability insurance benefits under Title II of the Social Security Act. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s order and uphold the Commissioner’s decision if it is supported by substantial evidence and free of legal error. Tackett v. Apfel, 180 F.3d 1094, 1097-98 (9th Cir. 1999). We affirm.
The ALJ properly rejected treating physician Dr. Papillion’s opinion because objective evidence did not support the opinion, and it conflicted with her own clinical findings. See Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir.1989) (stating that an ALJ may reject the conclusory opinion of a treating physician if the opinion is unsupported by clinical findings).
The ALJ properly discredited Sainz’s allegations of disabling pain because they were inconsistent with her testimony, her reported activities of daily living, her treating physician’s conservative course of treatment, and the objective medical evidence. See Lester v. Chater, 81 F.3d 821, 834 (9th Cir.1996) (explaining that ALJ must provide specific and cogent reasons for discrediting claimant’s subjective testimony regarding pain). Accordingly, substantial evidence supports the ALJ’s conclusion that because Sainz retains the residual functional capacity to perform light work with certain functional limitations, she can perform her past relevant work. See id.
We decline to consider Sainz’s contention that the ALJ improperly classified her past relevant work as “Cashier II” because she failed to raise that issue before the district court. See Edlund v. Massanari, 253 F.3d 1152,1158 (9th Cir.2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.